           Case 2:20-cr-00129-JAD-EJY Document 36 Filed 03/08/21 Page 1 of 6




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     PETER S. LEVITT
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     VALERIE G. PREISS
 6   PATRICK BURNS
     Trial Attorneys
 7   U.S. Department of Justice, Tax Division
     c/o Office of the United States Attorney
 8   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 9   (702) 388-6336/Fax: (702) 388- 6418
     Valerie.G.Preiss@usdoj.gov (202) 598-3273 cell
10   J.Patrick.Burns@usdoj.gov (202) 598-5935 cell
     Attorneys for the United States
11
                         UNITED STATES DISTRICT COURT
12                            DISTRICT OF NEVADA
13    UNITED STATES OF AMERICA,
14                              Plaintiff,         CASE NO: 2:20-CR-00129-JAD-EJY

15      vs.
                                                   STIPULATION TO CONTINUE
16    TIMOTHY WILSON,                              MOTIONS DATE (FIRST REQUEST)

17                            Defendant.

18
           IT IS HEREBY STIPULATED AND AGREED by and between, Christopher
19
     Chiou, Acting United States Attorney, through Peter S. Levitt, Assistant United States
20
     Attorney, United States Department of Justice, Tax Division Trial Attorneys Valerie G.
21
     Preiss and Patrick Burns, and Chris Rasmussen, Esq., counsel of record for Defendant
22
     Timothy Wilson, that the motions date in the above-captioned matter, previously scheduled
23
     for March 12, 2021 be vacated and continued until a time convenient to the Court, but no
24
            Case 2:20-cr-00129-JAD-EJY Document 36 Filed 03/08/21 Page 2 of 6




1    sooner than on or after May 27, 2021.

2           This Stipulation is entered into for the following reasons:

3           1.     The grand jury returned the indictment in this case on June 17, 2020. The

4    defendant is not in custody. He remains on a personal recognizance bond. ECF 10.

5           2.     Trial was set to begin on August 25, 2020, making the triggering date for

6    Speedy Trial Act purposes June 25, 2020, the date of arraignment. 18 U.S.C. § 3161(c)(1).

7           3.     Upon stipulation of the parties, the Court continued the August 25, 2020 trial

8    date to February 23, 2021, for the specific reasons set forth in that order, including, but not

9    limited to the volume of discovery and the impact of the COVID-19 pandemic on witness

10   meetings, trial preparation, convening jurors, and cross-country airplane travel. ECF 29.

11          4.     Upon stipulation of the parties, the Court continued the February 23, 2021

12   trial date to August 10, 2021, for the specific reasons set forth in that order, including, but

13   not limited to the continuing impact of the COVID-19 pandemic on all aspects of trial

14   preparation. ECF 34.

15          5.     In continuing the trial date to August 10, 2021, the Court ordered that the

16   deadline for filing motions be March 12, 2021, with responses due by March 26, and replies

17   due by April 2. ECF 34.

18          6.     As of the filing of this stipulation, the pandemic continues, now with the

19   introduction of variants of the virus, as do requirements of social distancing and

20   discouragement of non-essential in-person gatherings. The pandemic’s effects extend to trial

21   preparation in particular, preventing or restricting travel and in-person meetings with

22   witnesses and parties, and thus the preparation of pre-trial motions which may assist the

23                                              2

24
            Case 2:20-cr-00129-JAD-EJY Document 36 Filed 03/08/21 Page 3 of 6




1    Court in narrowing issues and considering evidentiary matters in an efficacious manner.

2           7.     Local Criminal Rule 45-2(b) provides that a request to extend the motions

3    deadline may be granted to a date within 75 days of the trial date without requiring the

4    continuance of the trial date.

5           8.     May 27, 2021 is within the 75-day period of LCR 45-2(b).

6           9.     The parties request that the Court reset the March 12, 2021 motions filing

7    deadline to May 27, 2021, with commensurate continuations of the response and reply

8    deadlines to June 10 and June 17, 2021 respectfully.

9           10.    This continuance of the motions deadline is not sought for purposes of delay,

10   but to account for the necessary social-distancing in light of the coronavirus public health

11   emergency.

12   Dated this 3rd day of March, 2021.

13                                                     Christopher Chiou
                                                       Acting United States Attorney
14                                                     Peter S. Levitt
                                                       Assistant United States Attorney
15
     By: /s/ Chris Rasmussen_________                  By:/s/ Valerie G. Preiss
16      CHRIS RASMUSSEN                                   VALERIE G. PREISS
        Counsel for Defendant Timothy Wilson             PATRICK BURNS
17                                                       Trial Attorneys, Tax Division

18

19

20

21

22

23                                             3

24
            Case 2:20-cr-00129-JAD-EJY Document 36 Filed 03/08/21 Page 4 of 6




1                            UNITED STATES DISTRICT COURT
2
                                  DISTRICT OF NEVADA

3
      UNITED STATES OF AMERICA,
4
                                  Plaintiff,          CASE NO: 2:20-CR-00129-JAD-EJY
5
         vs.
                                                                FINDINGS OF FACT
6     TIMOTHY WILSON,
7                               Defendant.

8

9
            Based on the pending Stipulation of counsel, and good cause appearing therefore,
10
     the Court finds that:
11
            1.     The grand jury returned the indictment in this case on June 17, 2020. The
12
     defendant is not in custody. He remains on a personal recognizance bond. ECF 10.
13
            2.     Trial was set to begin on August 25, 2020, making the triggering date for
14
     Speedy Trial Act purposes June 25, 2020, the date of arraignment. 18 U.S.C. § 3161(c)(1).
15
            3.     Upon stipulation of the parties, the Court continued the August 25, 2020 trial
16
     date to February 23, 2021, for the specific reasons set forth in that order, including, but not
17
     limited to the volume of discovery and the impact the COVID-19 pandemic on witness
18
     meetings, trial preparation, convening jurors, and cross-country airplane travel. ECF 29.
19
            4.     Upon stipulation of the parties, the Court continued the February 23, 2021
20
     trial date to August 10, 2021, for the specific reasons set forth in that order, including, but
21
     not limited to the continuing impact of the COVID-19 pandemic on all aspects of trial
22
     preparation. ECF 34.
23                                              4

24
            Case 2:20-cr-00129-JAD-EJY Document 36
                                                35 Filed 03/08/21
                                                         03/03/21 Page 5 of 6




1           5.     In continuing the trial date to August 10, 2021, the Court ordered that the

2    deadline for filing motions be March 12, 2021, with responses due by March 26, and replies

3    due by April 2. ECF 34.

4           6.     As of the filing of this stipulation, the pandemic continues, now with the

5    introduction of variants of the virus, as do requirements of social distancing and

6    discouragement of non-essential in-person gatherings. The pandemic’s effects extend to trial

7    preparation in particular, preventing or restricting travel and in-person meetings with

8    witnesses and parties, and thus the preparation of pre-trial motions which may assist the

9    Court in narrowing issues and considering evidentiary matters in an efficacious manner.

10          7.     Local Criminal Rule 45-2(b) provides that a request to extend the motions

11   deadline may be granted to a date within 75 days of the trial date without requiring the

12   continuance of the trial date.

13          8.     May 27, 2021 is within the 75-day period of LCR 45-2(b).

14          9.     The parties requested that the Court reset the March 12, 2021 motions filing

15   deadline to May 27, 2021, with commensurate continuations of the response and reply

16   deadlines to June 10 and June 17, 2021 respectfully.

17          10.    The continuance of the motions deadline was not sought for purposes of

18   delay, but to account for the necessary social-distancing in light of the coronavirus public

19   health emergency.

20          For all of the above-stated reasons, the Court finds good cause shown for continuing

21   the motions deadline.

22

23                                             5

24
            Case 2:20-cr-00129-JAD-EJY Document 36
                                                35 Filed 03/08/21
                                                         03/03/21 Page 6 of 6




1
                                               ORDER
2           IT IS ORDERED that the motions deadline in United States v. Timothy Wilson, Case
3    No. 2:20-CR-00129-JAD-EJY, previously set for March 12, 2021, is continued until

4    May 27, 2021. The deadline for filing responses to motions is continued until June

     10, 2021, and the deadline for replies is continued to June 17, 2021.
5
            This order does not alter any other case deadlines or the trial date as set forth in the
6
     Order of November 25, 2020, at ECF 34.
7

8    DATED: ______________,
            March 8, 2021. 2021.

9
                                              _________________________________
10                                            Jennifer A. Dorsey, U.S. District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23                                              6

24
